On petition for writ of certiorari to the Supreme Court of Alabama.

Per Curiam:

The petition for writ of certiorari is granted, and the judgment is reversed. Garner v. Teamsters Union, 346 U. S. 485. Since there has been no clear showing that respondent has applied to the National Labor Relations Board for appropriate relief, or that it would be futile to do so, the Court does not pass upon the question suggested by the opinion below of whether the state court could grant its own relief should the Board decline to exercise its jurisdiction.